Citation Nr: 0610444	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  94-38 145	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for a chronic right ear 
disorder to include eardrum puncture residuals.  

3.  Entitlement to service connection for a chronic 
post-operative cardiovascular disability to include coronary 
artery disease, posterior communicating artery aneurysm 
repair residuals, right craniotomy residuals, and 
endarterectomy residuals.  

4.  Entitlement to an initial compensable disability 
evaluation for the veteran's right knee lesion residuals.  

5.  Entitlement to an effective date prior to June 5, 2000, 
for the award of a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

This appeal is from January 1992 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1956 to October 1976.

2.	On March 20, 2006, prior to the promulgation of a 
decision in the appeal, the veteran notified the Board 
through his authorized representative that his appeal is 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
through his authorized representative, has withdrawn this 
appeal, and there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is 
dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


